Citation Nr: 0909443	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbosacral strain, spinal stenosis, 
and spondyloarthritis, to include entitlement to an initial 
compensable rating prior to March 21, 2007.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to October 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which assigned an initial 
noncompensable rating for chronic lumbosacral strain, spinal 
stenosis, and degenerative spondyloarthritis and denied 
service connection for bilateral hearing loss.  A May 2007 
rating decision increased the rating for the Veteran's low 
back disorder to 10 percent, effective from March 21, 2007.  
The Veteran has continued his appeal of this claim.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

The issue of entitlement to an initial rating in excess of 10 
percent for service-connected lumbosacral strain, spinal 
stenosis, and spondyloarthritis, to include entitlement to an 
initial compensable rating prior to March 21, 2007, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no current hearing disability in the right ear that 
can be linked to active service; the Veteran's left ear 
hearing loss was not present during service, was not manifest 
within a year after separation from service, and the current 
left ear hearing loss did not develop as a result of any 
incident during service, including exposure to noise.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, a June 2005 letter 
advised the Veteran of the evidence necessary to substantiate 
his claim and the respective obligations of the veteran and 
the VA in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The claim was thereafter denied in 
the rating decision of September 2005 and November 2006 
statement of the case.  The Veteran was also provided with 
notice on the issues of establishing a disability rating and 
effective dates in August 2006.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  There is no indication that there are 
any outstanding pertinent documents or records that have not 
been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
Veteran has also been provided with relevant VA examination 
and etiological opinions in an effort to substantiate his 
claim.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


II.  Entitlement to Service Connection for Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning first to the Veteran's claim for service connection 
for right ear hearing loss, the evidence of record does not 
demonstrate findings that establish hearing loss sufficient 
to constitute a current hearing loss disability under 
38 C.F.R. § 3.385.  Thus, the Board finds that this claim is 
subject to denial on the basis of no current disability.  
With respect to the requirement of a current disability, 
under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Accordingly, as the determination of current 
disability is also based on the existence of a current 
disability at the time of adjudication as opposed to any 
point during the pendency of the claim (Chelte v. Brown, 10 
Vet. App. 268 (1997)), the Board finds that the lack of 
current evidence of disability requires that the Veteran's 
claim for service connection for right ear hearing loss be 
denied on the basis of no current disability.  

In addition, as a layperson, the Veteran cannot say whether 
he currently has a right ear hearing disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With respect to the Veteran's claim for left ear hearing 
loss, the Board finds that the August 2005 VA audiological 
examination results indicate the existence of a disability 
under VA standards (38 C.F.R. § 3.385 (2008)).  Thus, the 
Board will conclude that the requirement of current 
disability has been met with respect to the claim for service 
connection for left ear hearing loss.  

However, as has been made clear to the Veteran during the 
pendency of this claim, in order to establish service 
connection for a disability, it is also necessary that the 
evidence demonstrate that the current disability had its 
onset during service or, in the case of organic diseases of 
the nervous system, during a period of one year following 
service.  

In this regard, however, the relevant, probative, and more 
persuasive evidence is against the claim.  First, service 
treatment records reflect that the Veteran had normal hearing 
thresholds, bilaterally, at the time of his separation 
examination in October 1974, and subsequent February 1991 
Nasal Reserve annual examination results continued to reflect 
normal bilateral hearing.  In fact, the earliest evidence of 
hearing loss is contained in the December 2004 VA medical 
statement from VA physician, Dr. K., who stated that although 
he was not an otorhinolaryngologist, it was well-known that 
exposure to very loud noises could permanently damage 
hearing, and that recent audiological evaluation confirmed 
the hearing loss, at least to some degree, and the Veteran's 
noise exposure during training in demolition school in 
service.  

While Dr. K. went on to state that the Veteran's records 
supported the service-related nature of the Veteran's hearing 
loss and other complaints, and a VA primary care physician 
indicated in December 2004 that VA audiological consultation 
showed hearing loss in the left ear at least in part was from 
the Veteran's military noise exposure during in-service 
demolition school, an August 2005 VA audiological examination 
focused solely on the nature and etiology of the Veteran's 
hearing loss.  After conducting an audiological examination, 
and reviewing the veteran's claims file, the August 2005 
examiner found that the Veteran's hearing in the right ear 
was clinically normal and that mild, high frequency hearing 
loss was demonstrated in the left ear.  After considering 
these results, the examiner concluded that the Veteran's 
hearing loss was unrelated to acoustic trauma during service 
because his hearing was normal on his physical at the end of 
active duty.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements as to his belief that his hearing 
loss is related to service; however, as a layperson, the 
veteran is also not competent to assert the medical cause of 
his disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  For the sake of analyzing the claim, the Board 
accepts the Veteran's testimony that he was exposed to 
factors, such as loud noises, while in service.  However, to 
the extent that the Veteran's testimony may be interpreted as 
indicating that he had continuity of symptomatology of left 
ear hearing loss since service, the Board concludes that the 
testimony has less probative value than the other evidence of 
record which shows that there was no hearing loss for many 
years.  In this regard, the Board notes that the Veteran's 
statements contradict his separation examination, which 
indicates he had normal bilateral hearing.  Any claim of 
having had hearing loss on an ongoing basis is further 
contradicted by the complete lack of any medical evidence for 
many years after service, as there is no indication that this 
disability was diagnosed or treated for many years following 
his separation from service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  The 
Board concludes that contemporaneous medical records, such as 
the Veteran's separation examination records, which reflect 
normal results on audiometric evaluation, have significantly 
higher probative value than statements presented many years 
later in support of a claim for monetary benefits.

The Board further notes that in comparing the opinions of the 
September 2005 VA audiologist, on the one hand, and the 
opinions of Dr. K. and the VA primary care physician in 
December 2004, on the other, while all examiners have 
indicated that they reviewed the evidence of record, neither 
Dr. K. nor the primary care physician commented on the 
Veteran's normal separation examination, a fact which the 
Board finds to be of critical importance.  The primary care 
physician does not provide a rationale for her opinion.  The 
Board also notes that the opinion statement of this physician 
contained within paragraph 2 seems to be an almost verbatim 
transcription of paragraph 4 from a statement from the 
Veteran, also dated in December 2004.  Moreover, Dr. K. 
recognizes that he is not a specialist in this area of 
medicine and does not indicate that he examined the Veteran 
in connection with the Veteran's claimed hearing loss.  
Consequently, the Board finds that the opinion of the August 
2005 examiner is entitled to greater weight than the opinions 
of the January 2005 primary care physician and Dr. K.  

Therefore, although the Veteran may have sustained acoustic 
trauma in service, the preponderance of the evidence shows 
that chronic left ear hearing loss was not present during 
service, was not manifest within a year after separation from 
service, was not first manifested until many years after 
service, and that any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that left ear hearing loss 
was not incurred in service, and may not be presumed to have 
been incurred in service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Turning next to the remaining claim for increased initial 
ratings for the Veteran's low back disorder, the Board's 
review of a March 2008 statement from the Veteran's primary 
care physician at VA reflects that magnetic resonance imaging 
(MRI) of the lumbar spine was performed in February 2008, 
revealing marked changes since the last MRI in September 
2005.  This VA physician additionally indicated that the 
Veteran was currently taking a course of steroids to decrease 
inflammation.  The VA treatment records relating to the 
February 2008 MRI and any additional treatment/evaluation the 
Veteran may have received from VA since May 2007 are not of 
record.  As VA has been held to be in constructive possession 
of such records, the Board finds that it has no alternative 
but to remand this claim so that all additional VA treatment 
records can be obtained by the RO.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The Board further notes that in her March 2008 statement, the 
Veteran's VA primary care physician further stated that the 
Veteran had been referred to a spinal surgeon, Dr. Steve 
Vanni, who informed the Veteran that he would probably have 
to have spinal surgery in the future.  The records of Dr. 
Vanni are not of record and there is no indication that they 
have ever been requested by the RO.  38 C.F.R. § 3.159(c)(1) 
(2008).  Consequently, the Board further finds that an effort 
should be made to obtain these private medical records.  
Similarly, while there is a June 2008 letter from Dr. Raul 
Tano that indicates that this physician has been treating the 
Veteran for residuals of back injury for over ten years, 
there is no indication that his records have ever been 
requested by the RO.  Thus, treatment records for the Veteran 
should also be requested from Dr. Tano.  Id.  

Finally, as a result of the February 2008 MRI studies that 
reportedly reflect marked progression of the Veteran's 
service-connected lumbar spine disability, the Veteran's 
testimony relating to increased symptoms, and the fact that 
the veteran has not been examined for this service-connected 
disability by VA since September 2005, the Board finds that 
while this case is in remand status, the Veteran should also 
be afforded a new VA examination to ascertain the current 
nature and severity of his service-connected low back 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain all additional VA treatment 
records for the Veteran dated since May 
2007.

2.  Arrangements should be made to 
obtain all treatment records for the 
Veteran in the possession of Dr. Steve 
Tanni and Dr. Raul Tano, pursuant to 
the provisions of 38 C.F.R. 
§ 3.159(c)(1) (2008).

3.  Following the above development, 
the Veteran should be afforded a VA 
orthopedic/neurological examination.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies, to include 
neurological studies and/or x-rays, 
should be conducted.

The examiner should identify all 
residuals attributable to the Veteran's 
service-connected lumbosacral strain, 
spinal stenosis, and degenerative 
spondyloarthritis.  

The examiner should identify any 
nerve(s) affected by this service-
connected disability.  The examiner 
should discuss the extent, if any, of 
paralysis of the nerves involved.

The examiner should report the range of 
motion measurements for the lumbar 
spine, in degrees.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should additionally be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar 
spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claim 
remaining on appeal.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


